NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 08 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ROBERT MICHAEL HOLLENBACK,                       No. 13-17464

              Petitioner - Appellant,            D.C. No. 4:10-cv-00333-FRZ

 v.
                                                 MEMORANDUM*
CHARLES L. RYAN and ATTORNEY
GENERAL OF THE STATE OF
ARIZONA,

              Respondents - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                              Submitted July 6, 2016**
                              San Francisco, California

Before: SILVERMAN and NGUYEN, Circuit Judges and GARBIS,*** Senior
District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
      Robert Hollenback appeals the district court’s denial of his 28 U.S.C. § 2254

habeas petition challenging his Arizona conviction for molestation of a child. We

have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253 and review de novo.

Matylinsky v. Budge, 577 F.3d 1083, 1090 (9th Cir. 2009).

      The state courts reasonably applied Strickland v. Washington, 466 U.S. 668

(1984), when they held that trial counsel made a reasonable tactical decision not to

request a lesser-included attempt jury instruction that conflicted with Hollenback’s

defense that he “did not try to touch” the child. Defense counsel is not required to

request instructions that are inconsistent with the defense. See Matylinsky, 577
F.3d at 1092; Butcher v. Marquez, 758 F.2d 373, 377 (9th Cir. 1985).

      The request to expand the certificate of appealability is denied.

      AFFIRMED.




                                          2